Citation Nr: 0501361	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-12 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability claimed to be the result of a November 
1999 fall at a Department of Veterans Affairs (VA) medical 
facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1953 to January 1955.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2001 
rating decision of the Los Angeles, California, VA Regional 
Office (RO).  In May 2003 the veteran withdrew a prior 
request (see April 2003 VA Form 9) for a Travel Board 
hearing.  


FINDINGS OF FACT

1.  The veteran is not shown to have a dental disorder 
related to active service.

2.  The veteran's fall on November 22, 1999 was not the 
result of VA hospital care, medical or surgical treatment, 
examination, or training; any disability sustained in the 
fall was not the result of negligence or any instance of 
fault by VA.   


CONCLUSIONS OF LAW

1.  Service connection for a dental disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

2.  The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for any additional disability 
sustained in a fall on November 22, 1999 are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA are published 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

These matters have been addressed on the merits.  Letters of 
March 2001 (prior to the rating on appeal) (§ 1151 claim) and 
November 2001 (§ 1151 and service connection claim), in 
addition to citing the "VCAA," informed the veteran what 
evidence was needed to substantiate his claims, and of his 
and VA's respective responsibilities in claims development.  
While the March 2001 letter advised him that he should submit 
additional evidence in support of his claim within 60 days, 
it also advised him that evidence received within a year 
would be considered.  The November 2001 letter advise him to 
submit additional evidence within 30 days.  In response to 
the November 2001 letter the veteran indicated, later in 
November 2001, that he had no additional evidence to submit.  
A March 2003 statement of the case (SOC) also informed him of 
pertinent VCAA regulations.  Everything submitted by the 
veteran to date has been accepted for the record, and 
considered.  

As to notice content (and specifically that he should submit 
everything pertinent), the March and November 2001 letters 
advised the veteran what type of evidence (to include medical 
records showing current disability and nexus and medical 
evidence of a permanent disability do to VA fault) was needed 
to establish his claims (and by inference what he should 
submit).  The SOC, at page 2, advised him to "provide any 
evidence in [his] possession that pertains" to his claims.  
He has received all essential notice, and is not prejudiced 
by any technical notice deficiency along the way.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has attempted on 
several occasions, albeit unsuccessfully, to obtain the 
veteran's service medical records.  In this regard, the Board 
notes that correspondence from the National Personnel Records 
Center (NPRC) received by the RO and dated in February 1995 
notes that the appellant's service medical records were not 
on file at that facility, and a note mentioned "fire related 
service."  VA has a heightened duty to assist the veteran in 
developing his claims since the records have been lost or 
destroyed by fire.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  
VA's Adjudication Procedure Manual, M21-1, includes special 
provisions (at paragraph 4.06) for handling "Fire-Related 
Cases."   The Manual instructs VA personnel as to procedures 
and alternatives when records needed to resolve a claim 
cannot be secured from the service department.  VA is 
directed to assist the appellant in obtaining sufficient 
evidence from alternative or collateral sources.  Paragraph 
4.07, suggests various types of evidence which may be 
considered in lieu of missing service medical records.  Other 
guidelines are set forth as to alternative records such as 
may be available through newly discovered archives like the 
Office of the Army Surgeon General (SGO). Here, the veteran 
was furnished a NA Form 13055, Request for Information Needed 
to Reconstruct Medical Data.  He did not return the form.  He 
was also asked, by letter in June 1995, to submit any service 
medical records he may have in his possession.  As before, he 
did not respond to this correspondence.  The Board concludes 
that all reasonable means of obtaining the veteran's service 
medical/dental records are exhausted.  

VA medical records have been associated with the veteran's 
claims file.  The veteran has not identified any records 
outstanding pertinent to the matters being addressed on the 
merits.  He has not been afforded VA examinations pertaining 
to his instant claims.  38 C.F.R. § 3.159(c)(4) states that 
VA will arrange for an examination if such is necessary to 
determine a claim, and that an examination is necessary if 
(summarized) (A)  There is competent evidence of current 
disability or persistent or recurrent symptoms of a 
disability, (B)  Evidence establishes that the veteran 
suffered an event, injury or disease in service, and (C)  
Evidence indicates that the claimed disability may be related 
to the event, injury, or disease in service or to another 
service connected disability.  Here, there is no evidence the 
veteran suffered a dental event, injury, or disease in 
service.  Nothing in the record relates any dental disorder 
to service.  Hence, a VA examination is not indicated.  All 
of VA's duties to assist, including those mandated by the 
VCAA, are met.

Factual Basis

As noted, service medical records are unavailable due to the 
fire at the NPRC in St. Louis.  No available alternative 
source records have been identified.

The earliest VA medical records, dated in 1993, contain 
several references to dental-related treatment afforded the 
veteran.  The veteran was treated for receding gums in May 
1993.  VA medical records dated in 2000 also reflect dental 
treatment afforded the veteran.  In August 2000 it was 
determined that he had a missing "FPD" [fixed partial 
denture].  In September 2000, an amalgam restoration of tooth 
# 32 was completed.

A March 1993 VA discharge summary notes that the veteran is 
blind secondary to macular degeneration.  A history of legal 
blindness, secondary to diabetic retinopathy, and requiring 
laser treatment, was also noted.

A November 22, 1999 incidence report reveals that the veteran 
fell outside the "Wellness" building because he did not see 
a step and tripped.  He sustained abrasions in the areas of 
his chin, under his nose, and his right knee.  He sustained a 
superficial laceration lateral to his right eye.  He had no 
problems rising from the ground and ambulating.  No other 
pain was reported.  The wounds were cleaned; no other 
treatment was indicated.  Another VA outpatient progress 
note, dated that same day, shows that multiple superficial 
facial abrasions and an upper lip laceration were diagnosed.

An October 2000 VA progress note shows that the veteran 
complained of radiating neck pain down into his arms, left 
greater than his right.  He was found by the neurology 
service to have peripheral and median neuropathy probably due 
to his diabetes mellitus.  It was also noted that the veteran 
was legally blind.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  The veteran must show 
that the VA treatment in question resulted in additional 
disability and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  See 38 U.S.C.A. § 1151; 
VAOPGCPREC 40-97.  The veteran must show that additional 
disability is actually the result of VA hospitalization or 
medical treatment and not merely coincidental therewith.  See 
38 C.F.R. § 3.358(c)(1).  
Analysis

Dental Disorder

The veteran has not specified the dental disorder (i.e., 
symptoms or diagnosis(es)) he seeks to have service 
connected.  There are three threshold requirements that must 
be met in order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met, as receding gums a missing fixed partial denture, and 
amalgam restoration are documented.  

The further two requirements to be satisfied are:  Evidence 
of disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  Since service medical/dental records are 
unavailable, the focus must be on whether the record supports 
the veteran's allegations of a nexus between his current 
dental disabilities and service.  The earliest competent 
(medical) evidence of dental pathology is in 1993, long after 
the veteran's 1955 service separation.  A prolonged lapse of 
time between service separation and the earliest 
documentation of current disability, as here, is a factor for 
consideration against a finding of service connection.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, nothing in the record suggests a nexus between 
any current dental disability and service.  There is no 
medical opinion which relates any current dental disability 
to service.  The Board has considered the veteran's own 
statements (even though he has identified the specific dental 
disorder he relates to service).  As a layperson he is not 
competent to opine on a medical matter, such as nexus between 
current dental disability and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against this claim; 
hence, it must be denied.  

§ 1151 Benefits

The veteran claims that he is entitled to compensation under 
38 U.S.C.A. § 1151 because he sustained injuries (bruise on 
left eye, both legs, pinched nerves, and pain in both arms; 
see November 2004 Appellant's Brief) in a November 1999 fall 
while he was being treated at a VA medical facility.  

The critical elements of a § 1151 claim pertinent here (i.e., 
not based on VA training) are 1) disability due to VA 
hospital care, medical or surgical treatment, or examination 
and 2) carelessness, negligence, or other fault on the part 
of VA, or a not reasonably foreseeable event.  The instant 
claim fails on both accounts.  While the veteran may have 
some residual disability from a fall in November 1999 
(although such is not adequately shown), there is no support 
in the evidence for the proposition that the fall resulted 
from VA hospital care, medical or surgical treatment, or 
examination.  The veteran apparently tripped on a stair 
(perhaps due to visual impairment), and there is nothing to 
indicate that the injury was in the course of treatment.  At 
most, the injury occurred coincidental with treatment, a 
relationship that does not confer entitlement to § 1151 
benefits.  See 38 C.F.R. § 3.358(c)(1); See, also, Sweitzer 
v. Brown, 5 Vet. App. 503, 505 (1993).  

Furthermore, there is no evidence whatsoever that VA 
negligence or other fault was a factor in the veteran's 
injury.  The threshold requirements for establishing 
entitlement to this benefit sought are not met.  The 
preponderance of the evidence is against this claim also; and 
it too must be denied.  


ORDER

Service connection for a dental disorder is denied.

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability claimed to be the result of a fall at a VA medical 
facility in November 1999 is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


